IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                               No. 98-10592
                             Summary Calendar


                    LAWRENCE BONTKE, SS #XXX-XX-XXXX,

                                                    Plaintiff-Appellant,

                                    versus

         KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                        Defendant-Appellee.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 5:97-CV-147
                         - - - - - - - - - -
                            June 30, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:1

     Lawrence      Bontke   appeals    the   district    court’s     judgment

affirming   the    denial   of   supplemental   social    security   income.

Bontke does not challenge the district court’s affirmation of the

Commissioner’s finding of not disabled.         Arguments must be briefed

in order to be preserved.        Yohey v. Collins, 985 F.2d 222, 225 (5th

Cir. 1993).    Claims not adequately argued in the body of the brief

are deemed abandoned on appeal.         Id. at 224-25.     Thus, Bontke is

deemed to have abandoned any challenge to the Commissioner’s

finding of not disabled.


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Bontke does challenge the district court’s denial of his

motion to remand for consideration of new evidence.            The district

court did not err by denying Bontke’s motion to remand inasmuch as

he did not show good cause for his failure to submit the evidence

earlier.    See Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995).

       Bontke also argues that the administrative law judge (ALJ)

failed to fully develop the record with regard to his mental

disabilities   and    that   the   ALJ’s   failure   to   develop   the    case

establishes good cause and requires that the case be remanded.

Bontke raises this issue for the first time on appeal.                    Thus,

review of this issue is limited to plain-error. See Highlands Ins.

Co. v. National Union Fire Ins. Co. of Pittsburgh, 27 F.3d 1027,

1031-32 (5th Cir. 1994).

       The isolated references to Bontke’s concentration problems and

mood swings did not create evidence sufficient to have suggested to

the ALJ that a mental impairment existed such that the ALJ had a

duty   to   develop   the    possibility    of   Bontke   having    a   mental

disability.    See Leggett v. Chater, 67 F.3d 558, 566 (5th Cir.

1995).

       AFFIRMED.